Ames, J.
According to the law of this Commonwealth, a married woman may sue and be sued in all matters having relation to her separate property, trade or business,'in the same manner as if she were an unmarried woman. Gen. Sts. e. 108, § 8. Her power to make contracts in regard to her separate property is not limited to that in which she has an admitted and undisputed title. She may be placed in a position in which her title to an article of property is controverted, and in which she is compelled to resort to a suit at law to vindicate her right. If in such a case she employs counsel, or makes other contracts incidental to the proper enforcement of her supposed right, she is bound by such contracts. They relate to property which she claims, or admits, to be her own. JParJeer v. Simonds, 1 Allen, 258. They must be considered as contracts having relation to her separate property, within the meaning of the statute.' Her liability upon such a contract does not depend upon the issue of the suit. To make it do so would practically deprive her of the power to bind herself by any contract relating to the enforcement of a right against any one who should see fit to deny it; and would place her under a disability which the statute was intended to remove.
As this case is presented to us, the plaintiff never saw the note which was put in suit in his name. It does not appear that any question was raised as to the defendant’s right to it, or that the plaintiff had any information or was put upon inquiry upon that *517Bubject. It is true that a married woman cannot acquire property directly by gift from her husband, but there is no legal impossibility in her becoming the owner of a promissory note which once belonged to him, especially in the case of a note purporting to be payable to the bearer. All that is disclosed in the report is, that this plaintiff, on being applied to by the defendant, consented to be the nominal plaintiff in a suit to be commenced and prosecuted by her, for her sole benefit, and at her expense and risk, to recover a sum of money which she claimed as due and payable to herself. By allowing the suit to go on in his name, this plaintiff became personally liable for the costs ; and the defendant’s promissory note to cover the amount of those costs was a contract having relation to her property and business within the meaning of the statute.
The majority of the court concur in the decision that, upon the case as reported, the plaintiff had gone far enough to put the other party on her defence, and that it was a mistake to direct a verdict for the defendant. The verdict must therefore be set aside, and a New trial ordered.